DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Office action mailed on 10/05/21 is superseded by the present Office action wherein the grounds of rejection have been amended as provided below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under § 102(a)(1) as being anticipated by JP 2012/55995A to Shunji (Shunji) (as best understood by machine translation).  In regards to claim 1, Shunji discloses an article picking system, comprising: 
a detection portion (2) which detects at least a position of a plurality of articles (Wk) which are moved by a transfer means (3) (see ¶ [0013] describing a 3D camera for capturing images of the 3 dimensional shape of workpieces on a conveyor belt); and 
a control unit (1
the control unit performs work data creation processing which creates work data having at least position data of each of the plurality of the articles (see ¶¶ [0018-0019] describing a recognition processing unit for determining the dimensions, position, and orientation of a workpiece based on the captured 3D images), 
work data storage processing (12) which stores work data of the plurality of the articles which are created by the work creation processing (see ¶¶ [0018-0019] describing a storage unit for storing information on the shape, size, position, and orientation of workpieces traveling along the conveyor), 
region determination processing which determines a determination region on a periphery of watching-target work data, which should be paid attention to, among work data of the plurality of the articles which are stored by the work data storage processing  (see ¶ [0026] describing a means for determining a neighboring workgroup area around the perimeter of a group of workpieces which is taken into account when picking a workpiece from the conveyor), and 
order determination processing which determines picking order of the articles by using the watching-target work data which is within the determination region and peripheral work data which is on the periphery of the watching-target work data (see ¶ [0029-0036] describing a means for determining the picking order of a plurality of workpieces within a neighboring workgroup area on the conveyor system). 

In regards to claim 2, Shunji further discloses that the determination region is determined in response to size, a type, and quantity of the articles and condition of the articles on the transfer apparatus. See ¶ [0026] (setting the neighboring area of a 

In regards to claim 3, Shunji further discloses that the position data includes height position data showing a position in a height direction, and horizontal position data showing a position in a direction orthogonal to the height direction, and the determination region includes the peripheral work data having the horizontal position data which is within the predetermined range with respect to the horizontal position data of the watching-target work data. See ¶¶ [0029-0036] (describing a process for compiling 3D position and posture data on workpieces when setting a neighboring workgroup area, the position data including information on the length, width, and height of the workpieces).

In regards to claim 6, Shunji further discloses that the control unit determines picking order so as to pick up the articles from a high position on the basis of the height position data of the watching-target work data and that of the peripheral work data in the order determination processing. See ¶ [0029-0036] describing a means for determining the picking order of a plurality of workpieces within a neighboring workgroup area on the conveyor system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under § 103 as being obvious over Shunji, supra, as applied to claim 1, in view of JP 2013-854A to Izumi et al. (Izumi) (as best understood by machine translation).  In regards to claim 4, Koga discloses all limitations of the claimed invention but for work data including an operation related score for picking tasks.
Although Koga does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Izumi teaches a picking robot system wherein the work data includes an operation related score which is related to a degree of difficulty of picking operation with respect to the articles. See ¶¶ [0028], [0053] (describing a process for assigning a work-related score measuring the difficulty in performing a picking task for a given workpiece).
Thus, it would have been obvious to modify system of Koga with information control feature of Izumi in order to optimize the sequence of picking articles from the conveyor.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655